The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 7/12/2021, no claims have been amended and cancelled, claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to applicant’s Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
applicant’s argument that Coleman therefore fails to disclose "providing a hint to a cache controller of a first cache level of a cache hierarchy of a processing system, ... the hint indicating one or more cache levels of the cache hierarchy that are to allocate space to store one or more cache lines, wherein the hint is based on memory access patterns of a software application executing at a processor core of the processing system" or "selectively allocating space to store the one or more cache lines at the first cache level based on the hint", as recited in claim 1. Instead, Coleman teaches a fetch instruction that is guaranteed to cause a processor to load data to a specified cache on memory access patterns of a software application executing at a processor core of the processing system. Coleman's teaching that a programmer and/or compiler may include instructions in a program to load data and/or instructions into caches in order to load data and/or instructions into the caches does not disclose a hint that is based on memory access patters of a software application.
It is noted that the claimed limitations in claim 1 “providing a hint to a cache controller of a first cache level of a cache hierarchy of a processing system, ... the hint indicating one or more cache levels of the cache hierarchy that are to allocate space to store one or more cache lines, wherein the hint is based on memory access patterns of a software application executing at a processor core of the processing system” is not relevant to the applicant’s argument “a fetch instruction that is guaranteed to cause a processor to load data to a specified cache level”,  The argument “a fetch instruction that is guaranteed to cause a processor to load data to a specified cache level” is not cited in the claim.
Further, Coleman teaches providing a hint to a cache controller of a first cache level of a cache hierarchy of a processing system, ... the hint indicating one or more cache levels of the cache hierarchy that are to allocate space to store one or more cache lines (section 0043; 0046; 0054; 0059-0063; 0069-0070; The instruction also has a cache level indication field 443. The cache level indication field may provide a value to specify or otherwise indicate a cache level where loaded data is to be stored), wherein the hint is based on memory access patterns of a software application executing at a processor core of the processing system (section 0070; The cache controller, 
In response to applicant’s argument that Coleman does not disclose a hint indicating the lowest cache level that can exploit a reuse potential for the one or more cache lines (for claim 5). However, it is noted that Coleman teaches a cache hierarchy which includes different cache levels, Coleman’s lowest cache level such as level 4 can be changed over time by evicting data that has aged and/or is otherwise not likely to be needed in the near further. Coleman also teaches it may be beneficial to be able to specify or otherwise identify which cache level is to be used to store a given data and/or instruction. For example, such a decision may be based at least in part on how frequently the data/instruction will be accessed, how important it is to access the data/instruction quickly, how certain it is that the data/instruction will be needed, or the like. In addition, commonly the caches closer to the cores (e.g., the L1 caches) generally tend to be smaller than the caches farther from the cores (e.g., the L2 cache and the L3 cache). Accordingly, the amount of storage space in the smaller caches may be more limited further enhancing the benefit of being able to specify or otherwise indicate which cache level is to be used to cache a given data/instruction based at least in part on the characteristics, intended uses, expectations, and the like for that given data/instruction (section 0027-0028).
. 



The rejection of 102 has been maintained and updated as shown below.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Coleman et al., US 2017/0286118 A1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Regarding claim 1, Coleman teaches a method, comprising: 
providing a hint to a cache controller of a first cache level of a cache hierarchy of a processing system (Fig.2 and section 0043; section 0046; section 0054; section 0059-0061 and section 0070; the fetch instruction may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), a cache level of a plurality of different cache levels of a cache hierarchy), the cache hierarchy comprising a plurality of cache levels (Fig.1 and section 0043), and the hint indicating one or more cache levels of the cache hierarchy that are to allocate space to store one or more cache lines (section 0043; section 0046; section 0054; section 0059-0061 and section 0063; section 0070; The cache controller may receive the one or more decoded or otherwise converted instructions or control signals that represent and/or are derived from the fetch instruction. The cache controller may also receive the address information for a memory location and the indication of the cache level. The cache controller may be operative, in response to and/or as a result of the fetch instruction 
selectively allocating space to store the one or more cache lines at the first cache level based on the hint (section 0035; The fetch instruction 106 when performed may be operative to cause the processor to load the indicated data 117 from the system memory 102, and store the loaded data as data 121 that has been loaded by the fetch instruction 106 in a given cache at the indicated given cache level (e.g., in this specific example the level corresponding to the L3 cache 114, but in other examples any other desired cache level). The fetch instruction may bring data into the indicated cache level from memory or higher level cache levels. Section 0059; the instruction also has a cache level indication field 443. The cache level indication field may provide a value to specify or otherwise indicate a cache level where loaded data is to be stored).  

Regarding claim 2, Coleman teaches further comprising: storing the hint at a location associated with a first entry of a first translation lookaside buffer (TLB) corresponding to the one or more cache lines (Fig.4 and Fig.6; section 0059-0060; the instruction also has a cache level indication field 443. The cache level indication field may provide a value to specify or otherwise indicate a cache level where loaded data is to be stored. The particular mapping of the values and the associated cache levels is arbitrary and many different conventions may optionally be adopted. The cache level indication field may have two bits, three bits, four bits, or optionally more bits, depending upon the number of cache levels desired to be indicated and other possible options to be specified or indicated. Alternatively, instead of providing the value directly, the cache level indication field may optionally indicate a register or other storage location that may be used to store the value to indicate the cache level).  

Regarding claim 3, Coleman teaches the storing comprises storing the hint at a first table associated with the first TLB, wherein each entry of the first table maps at least one page with at least one hint (section 063-0064; the data amount indication field may provide a value to specify or otherwise indicate an amount of data to be loaded and stored to a cache at the indicated cache level. The particular mapping of the values and the associated amounts of data is arbitrary; the amount of data may range from a single cache line worth of data (e.g., 512-bits), to a maximum number of cache lines that fit within a single page (e.g., sixty four cache lines may fit within a four kilobyte page), or optionally in some embodiments up to several pages of memory).  

Regarding claim 4, Coleman teaches the storing comprises storing the hint at the first entry of the first TLB (section 0059-0060; and claim 2 as shown above).  

Regarding claim 5, Coleman teaches the hint indicates the lowest cache level that can exploit a reuse potential for the one or more cache lines (section 0026-0028; cache hierarchy may also optionally/potentially include an optional shared unified third level or level 3 (L3) cache 114, although this is not required. The L3 cache may be at a still farther cache level from the cores and/or their execution units, but still closer thereto than the system memory. In another embodiment, instead of the shared L2 cache 113, each of the cores may instead include a dedicated unified L2 cache, and the cache hierarchy may optionally/potentially include a shared L3 cache, and optionally/potentially a shared fourth level or level 4 (L4) cache, although this is not required. Other cache hierarchies are also suitable and may broadly include at least two caches at two or more different cache levels; also see responses of applicant).  

Regarding claim 6, Coleman teaches selectively allocating space to store the one or more cache lines at the first cache level comprises bypassing storing the one or more cache lines at the first cache level based on the hint indicating that the first cache level is not to allocate space to store the one or more cache lines (section 0070; the fetch instruction may indicate a number of cache lines (e.g., a contiguous range of cache lines), and the cache line load mask may be configured to select any desired pattern or 

Regarding claim 7, Coleman teaches further comprising: capturing information regarding the memory access patterns of the software application; and generating a bit vector based on the information indicating which cache levels are to allocate space to store the one or more cache lines of data associated with the software application, and wherein the hint is based on the bit vector (Fig.4; Fig.5 and Fig.6; section 0059 and section 0069-0070; the cache controller, responsive to the fetch instruction, may be operative to selectively load cache lines 799 from a memory location 732 indicated by the fetch instruction according to control provided by the cache line load mask 770; For example, as shown in the specific example illustrated, bit-0 of the cache line load mask is set to binary one, and so the first cache line 799-1 may be loaded and stored in the cache 714. In contrast, bit-1 of the cache line load mask is cleared to binary zero, and so the second cache line 799-2 may be loaded or stored in the cache. Continuing, bit-2 of the cache line load mask is set to binary one, and so the third cache line 799-3 may be loaded and stored in the cache. Similarly, bit-(N-1) of the cache line load mask is set to binary one, and so the Nth cache line 799-N may be loaded and stored in the cache. In this way, Coleman further teaches the fetch instruction may indicate a number of cache lines (e.g., a contiguous range of cache lines), and the cache line load mask may be configured to select any desired pattern or arrangement of these cache lines to load or not load the cache lines on a cache line-by-cache line basis).  



 the fetch instruction may explicitly specify (e.g., through one or more fields or a set of bits), or otherwise indicate (e.g., implicitly indicate), a cache level of a plurality of different cache levels of a cache hierarchy), the hint indicating one or more cache levels that are to allocate space to store one or more cache lines corresponding to an entry of a first translation lookaside buffer (TLB) (section 0043; section 0046; section 0054; section 0059-0061 and section 0063; section 0070; The cache controller may receive the one or more decoded or otherwise converted instructions or control signals that represent and/or are derived from the fetch instruction. The cache controller may also receive the address information for a memory location and the indication of the cache level. The cache controller may be operative, in response to and/or as a result of the fetch instruction (e.g., in response to one or more instructions or control signals decoded from the instruction and/or in response to the instruction being decoded and/or in response to the instruction being provided to a decoder), to load data 217 (e.g., instructions or non-instruction data) associated with the memory location 232, and store this data into the cache 214 at the indicated cache 
selectively allocating space to store the one or more cache lines at the first cache level based at least in part on the hint (section 0035; The fetch instruction 106 when performed may be operative to cause the processor to load the indicated data 117 from the system memory 102, and store the loaded data as data 121 that has been loaded by the fetch instruction 106 in a given cache at the indicated given cache level (e.g., in this specific example the level corresponding to the L3 cache 114, but in other examples any other desired cache level). The fetch instruction may bring data into the indicated cache level from memory or higher level cache levels. Section 0059; the instruction also has a cache level indication field 443. The cache level indication field may provide a value to specify or otherwise indicate a cache level where loaded data is to be stored).  

  Regarding claim 10, Coleman teaches further comprising: providing the hint to a second cache controller of a second cache level of the cache hierarchy; and selectively allocating space to store the one or more cache lines at the second cache level based The cache controller, responsive to the fetch instruction, may be operative to selectively load cache lines 799 from a memory location 732 indicated by the fetch instruction according to control provided by the cache line load mask 770. For example, as shown in the specific example illustrated, bit-0 of the cache line load mask is set to binary one, and so the first cache line 799-1 may be loaded and stored in the cache 714. In contrast, bit-1 of the cache line load mask is cleared to binary zero, and so the second cache line 799-2 may be loaded or stored in the cache. Continuing, bit-2 of the cache line load mask is set to binary one, and so the third cache line 799-3 may be loaded and stored in the cache. Similarly, bit-(N-1) of the cache line load mask is set to binary one, and so the Nth cache line 799-N may be loaded and stored in the cache. In this way, the fetch instruction may indicate a number of cache lines (e.g., a contiguous range of cache lines), and the cache line load mask may be configured to select any desired pattern or arrangement of these cache lines to load or not load the cache lines on a cache line-by-cache line basis.). 
 
Regarding claim 11, Coleman teaches further comprising: storing the hint at a first table associated with the first TLB, wherein the first TLB is associated with the first cache level (Fig.4 and Fig.6; section 0059-0060; the instruction also has a cache level indication field 443. The cache level indication field may provide a value to specify or otherwise indicate a cache level where loaded data is to be stored. The particular mapping of the values and the associated cache levels is arbitrary and many different conventions may optionally be adopted. The cache level indication field may have two 
 
Regarding claim 12, Coleman teaches further comprising: generating a bit vector based on the information indicating which cache levels are to allocate space to store the one or more cache lines of data associated with the software application, and wherein the hint is based on the bit vector; and selectively coupling the bit vector with at least one of: the first entry of a first level TLB, a second entry of a second level TLB, a third entry of a third level TLB, and a fourth entry of a memory management unit TLB (section 0070; The cache controller, responsive to the fetch instruction, may be operative to selectively load cache lines 799 from a memory location 732 indicated by the fetch instruction according to control provided by the cache line load mask 770. For example, as shown in the specific example illustrated, bit-0 of the cache line load mask is set to binary one, and so the first cache line 799-1 may be loaded and stored in the cache 714. In contrast, bit-1 of the cache line load mask is cleared to binary zero, and so the second cache line 799-2 may be loaded or stored in the cache. Continuing, bit-2 of the cache line load mask is set to binary one, and so the third cache line 799-3 may be loaded and stored in the cache. Similarly, bit-(N-1) of the cache line load mask is set to binary one, and so the Nth cache line 799-N may be loaded and stored in the cache. In this way, the fetch instruction may indicate a number of cache lines (e.g., a contiguous 
 
Regarding claim 13, Coleman teaches further comprising: storing the hint at the entry of the first TLB (section 0059-0060; and claim 9 as shown above).   

Regarding claim 14, Coleman teaches the hint indicates the lowest level of cache that can exploit a reuse potential for the one or more cache lines (section 0026; cache hierarchy may also optionally/potentially include an optional shared unified third level or level 3 (L3) cache 114, although this is not required. The L3 cache may be at a still farther cache level from the cores and/or their execution units, but still closer thereto than the system memory. In another embodiment, instead of the shared L2 cache 113, each of the cores may instead include a dedicated unified L2 cache, and the cache hierarchy may optionally/potentially include a shared L3 cache, and optionally/potentially a shared fourth level or level 4 (L4) cache, although this is not required. Other cache hierarchies are also suitable and may broadly include at least two caches at two or more different cache levels).  
 
Regarding claim 15, Coleman teaches selectively allocating space to store the one or more cache lines at the first cache level comprises bypassing storing the one or more cache lines at the first cache level based on the hint indicating that the first cache level is not to allocate space to store the one or more cache lines (section 0070; the not load the cache lines on a cache line-by-cache line basis).  

Regarding claim 16, Coleman teaches a processing system (Fig.1; a system 100), comprising: a processor (a processor 101); a cache hierarchy comprising a plurality of cache levels (Fig.1 and section 0043); a translation lookaside buffer (TLB) (Fig.8); and a cache controller of a cache level of the cache hierarchy (Fig.2 and cache controller 231), the cache controller configured to: access a hint indicating one or more cache levels that are to allocate space to store one or more cache lines (section 0043; section 0046; section 0054; section 0059-0061 and section 0063; section 0070; The cache controller may receive the one or more decoded or otherwise converted instructions or control signals that represent and/or are derived from the fetch instruction. The cache controller may also receive the address information for a memory location and the indication of the cache level. The cache controller may be operative, in response to and/or as a result of the fetch instruction (e.g., in response to one or more instructions or control signals decoded from the instruction and/or in response to the instruction being decoded and/or in response to the instruction being provided to a decoder), to load data 217 (e.g., instructions or non-instruction data) associated with the memory location 232, and store this data into the cache 214 at the indicated cache level) corresponding to an entry of the TLB (Fig.4 and Fig.6; section 0059-0060; the instruction also has a cache level indication field 443. The cache level indication field 
selectively allocate space to store the one or more cache lines at the cache level based at least in part on the hint (section 0035; The fetch instruction 106 when performed may be operative to cause the processor to load the indicated data 117 from the system memory 102, and store the loaded data as data 121 that has been loaded by the fetch instruction 106 in a given cache at the indicated given cache level (e.g., in this specific example the level corresponding to the L3 cache 114, but in other 

Regarding claim 17, Coleman teaches the hint indicates the lowest level of the plurality of cache levels that can exploit a reuse potential for the one or more cache lines (section 0026; cache hierarchy may also optionally/potentially include an optional shared unified third level or level 3 (L3) cache 114, although this is not required. The L3 cache may be at a still farther cache level from the cores and/or their execution units, but still closer thereto than the system memory. In another embodiment, instead of the shared L2 cache 113, each of the cores may instead include a dedicated unified L2 cache, and the cache hierarchy may optionally/potentially include a shared L3 cache, and optionally/potentially a shared fourth level or level 4 (L4) cache, although this is not required. Other cache hierarchies are also suitable and may broadly include at least two caches at two or more different cache levels).  
  
Regarding claim 18, Coleman teaches further comprising: a bit vector generator configured to: capture information regarding data granularity and movement associated with the software application; and generate bit vectors indicating which levels of cache are to allocate space to store groups of one or more cache lines of data associated with the software application, and wherein the hint is based on one of the bit vectors (Fig.4; 
 
Regarding claim 19, Coleman teaches further comprising: a table associated with the TLB configured to store the bit vectors (Fig.8B; an instruction translation lookaside buffer (TLB) 836, which is coupled to an instruction fetch unit 838, which is coupled to a decode unit 840; The decode unit 840 may be implemented using various different mechanisms. Examples of suitable mechanisms include, but are not limited to, look-up tables).
  
Regarding claim 20, Coleman teaches the TLB is configured to couple a bit vector with the entry of the TLB (Fig.8B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133